Exhibit 10.1

 

 

SECOND AMENDMENT TO PROMISSORY NOTES

 

This SECOND AMENDMENT TO PROMISSORY NOTES (the “Amendment”) is entered into as
of June 28, 2016 by and among SANUWAVE, INC., a Delaware corporation (the
“Borrower”), SANUWAVE HEALTH, INC., a Nevada corporation (the “Parent”),
SANUWAVE SERVICES, LLC (“SANUWAVE Services”), and HEALTHTRONICS, INC., a Georgia
corporation (“Healthtronics”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower and Healthtronics entered into that certain Promissory
Note due August 1, 2015 dated August 1, 2005 in the original principal amount of
$2,000,000 and that certain Promissory Note due August 1, 2015 dated August 1,
2005 in the original principal amount of $2,000,000 (as amended from time to
time, collectively, the “Promissory Notes”), pursuant to which Healthtronics
extended loans to the Borrower (capitalized terms, as used herein, shall have
the meaning set forth in the Promissory Notes, unless the context otherwise
requires);

 

WHEREAS, the Borrower and HealthTronics entered into that Amendment to
Promissory Notes on June 15, 2015, pursuant to which certain terms and
provisions of the Promissory Notes, including the maturity date thereof, were
amended; and

 

WHEREAS, the Borrower has requested that Healthtronics further amend certain
provisions of the Promissory Notes and Healthtronics has agreed to the
amendments set forth in this Amendment, all on the terms and subject to the
conditions set forth herein.

 

For the purpose of conforming the same to the intention of the parties and for
other value received, it is hereby agreed that each of the Promissory Notes
shall be amended and modified in the following particulars:

 

Section 1. Amendments to the Promissory Notes. Effective upon satisfaction of
the conditions set forth in Section 3 hereof, each Promissory Note is hereby
amended as follows:

 

A.     The definition of Stated Maturity Date of “January 31, 2017” in the first
paragraph of the Promissory Notes shall be deleted and replaced with “January
31, 2018.”

 

 

B.

Section 7.16 of each of the Promissory Notes shall be deleted and replaced with:

 

 

7.16

Replacement of Note. Upon any future request of Healthtronics, the Borrower
agrees to execute and deliver a replacement Note evidencing the terms of this
Note (as amended by (1) that certain Amendment To Promissory Notes dated as of
June 15, 2015 between the Borrower and Healthtronics, and (2) that certain
Second Amendment To Promissory Notes dated as of June 28, 2016 between the
Borrower and Healthtronics) upon delivery of the original Note (or, to the
extent the original Note has been lost or mutilated, a lost note affidavit from
Healthtronics).

 

 
 

--------------------------------------------------------------------------------

 

 

Section 2.     Representations and Warranties. Each of the Parent and the
Borrower, jointly and severally, represents and warrants to Healthtronics that
(a) the execution and delivery of this Amendment has been duly authorized by all
requisite corporate action on behalf of the Parent and the Borrower, this
Amendment has been duly executed and delivered by an authorized officer of the
Parent and the Borrower, and each of the Parent and the Borrower has obtained
all authorizations, consents, and approvals necessary for the execution,
delivery and performance of this Amendment and such authorizations, consents and
approvals are in full force and effect, (b) this Amendment and each Promissory
Note (as amended by this Amendment) constitutes the legal, valid and binding
obligation of each of the Parent and the Borrower enforceable against the Parent
and the Borrower in accordance with its terms, (c) neither the execution nor
delivery of this Amendment nor fulfillment of nor compliance with the terms and
provisions of this Amendment will conflict with, or result in a breach of the
terms, conditions or provisions of, or constitute a default under, or result in
any violation of, or result in the creation of any lien upon any of the
properties or assets of the Parent, the Borrower or any of its subsidiaries
pursuant to, the charter, limited liability company operating agreement,
partnership agreement, by-laws, limited liability company operating agreement or
partnership agreement of the Parent, the Borrower or any of its subsidiaries,
any award of any arbitrator or any agreement (including any agreement with
stockholders, members or partners), instrument, order, judgment, decree,
statute, law, rule or regulation to which the parent, the Borrower or any of its
subsidiaries is subject, (d) before and after giving effect to this Amendment,
no Event of Default has occurred and is continuing under either Promissory Note,
(e) Healthtronics has a valid, perfected, first-priority lien upon and security
interest in all assets of the Borrower and each of its domestic subsidiaries
whether now owned or hereafter acquired, and (f) immediately before and after
giving effect to this Amendment, (i) the sum of the debts and liabilities of the
Borrower (including, without limitation, contingent liabilities of the Borrower)
is not greater than all of the assets of the Borrower at a fair valuation, (ii)
the present fair salable value of the assets of the Borrower is not less than
the amount that will be required to pay the probable liability of the Borrower
on its debts as they become absolute and matured, and (iii) the Borrower is not
otherwise insolvent as defined in, or otherwise in a condition which could in
any circumstances then or subsequently render any transfer, conveyance,
obligation or act then made, incurred or performed by it avoidable or fraudulent
pursuant to, any law, rule or regulation that may be applicable to the Borrower
pertaining to bankruptcy, insolvency or creditors’ rights, fraudulent conveyance
or fraudulent transfers or preferences.

 

Section 3.     Conditions to Effectiveness. The amendments to the Promissory
Notes set forth in Section 1 hereof shall become effective as of the date (the
“Effective Date”) when each of the following conditions has been satisfied:

 

(a)          The representations and warranties of the Parent, the Borrower and
each of its subsidiaries set forth in this Amendment and in all agreements,
documents and instruments executed and delivered pursuant to this Amendment
shall be true and correct in all material respects when made and as of the date
of this Amendment.

 

 
2

--------------------------------------------------------------------------------

 

 

(b)           After giving effect to the terms of this Amendment, there shall be
no Event of Default or event which, with notice or passage of time or both,
would constitute an Event of Default under the Promissory Notes.

 

(c)          On or before the date hereof, the Parent shall execute and deliver
Amendment No. 1 to the Class K Warrant Agreement to Healthtronics evidencing an
increase in the number of shares subject to purchase thereunder and a decrease
in the warrant exercise price for such shares, as more fully set forth in such
Amendment.

 

(d)          The Borrower shall have paid the fees and expenses of Schiff Hardin
LLP, special counsel to Healthtronics, in connection with this Amendment and
Amendment No. 1 to the Class K Warrant Agreement, which shall not exceed $5,000.

 

Section 4.     Reference to and Effect on Promissory Notes and Security
Agreement.

 

A.     From and after the date hereof, the Promissory Notes shall be deemed to
mean the Promissory Notes, as amended hereby.

 

B.     This Amendment represents a modification only and is not, and should not
be construed as, a novation of the Promissory Notes. Nothing contained in this
Amendment shall be construed to narrow the scope of the security interest of
Healthtronics in any of the Collateral (as defined in the Security Agreement) or
the perfection or priority thereof or to impair or otherwise limit any of the
rights, powers, privileges or remedies of Healthtronics under the Promissory
Notes or the Security Agreement. The Borrower and Sanuwave Services further
ratify and confirm the grants by the Borrower and Sanuwave Services of all liens
and security interests under the Security Agreement and other collateral
documents to secure the obligations under the Promissory Notes, as amended by
this Amendment.

 

C.     The Parent and the Borrower each acknowledges and agrees that the
agreement of Healthtronics to amend the terms of the Promissory Notes pursuant
to and as reflected in this Amendment does not and shall not create (nor shall
the Parent or the Borrower rely upon the existence of or claim or assert that
there exists) any obligation of Healthtronics to consider or agree to any
further amendments and, in the event that Healthtronics subsequently agrees to
consider any further amendment, neither the existence of this Amendment, nor any
other conduct of Healthtronics, shall be of any force or effect on consideration
or decision with respect to any such requested amendment, and Healthtronics
shall have no obligation whatsoever to consider or agree to amend the Promissory
Notes or forbear or waive any other default or Event of Default.

 

Section 5.     Release. Each of the Parent and the Borrower, for itself and on
behalf of its heirs, legal representatives, affiliates, successors and assigns,
hereby: (a) expressly waives, releases and relinquishes any and all defenses,
affirmative defenses, setoffs, claims, counterclaims and causes of action of any
kind or nature whatsoever which the Borrower has asserted, or might assert,
against Healthtronics or any of its affiliates or any shareholders, members,
partners, employees, directors, officers, representatives or agents of
Healthtronics or any of its affiliates (collectively, the “Released Parties”)
with respect to the Promissory Notes or the indebtedness evidenced thereby, or
with respect to any other documents or instruments now or heretofore evidencing,
securing or in any way relating to the Promissory Notes or the indebtedness
evidenced thereby, including without limitation the Purchase Agreement, or with
respect to any other matter, cause or thing relating in any way to the
Promissory Notes or the Purchase Agreement; (b) expressly remises, releases,
acquits, satisfies and forever discharges each Released Party from any and all
manner of debts, accountings, bonds, warranties, representatives, covenants,
promises, contracts, controversies, agreements, liabilities, obligations,
expenses, damages, judgments, executions, actions, claims, demands and causes of
action of any nature whatsoever, whether at law or in equity, either now accrued
or hereafter maturing, which the Borrower now has or hereafter can, shall or may
have by reason of any matter, cause or thing, from the beginning of the world to
and including the date hereof relating in any way to the Promissory Notes,
including specifically, but without limitation, matters arising out of or
relating to: (i) the Promissory Notes or the indebtedness evidenced thereby,
including but not limited to, the administration thereof; (ii) the exercise or
attempted exercise by any Released Party of any of its rights and remedies
against the Borrower or the assets thereof on account of any Event of Default or
otherwise; (iii) any other agreement or transaction between the Borrower and any
Released Party relating in any way to the Promissory Notes and (iv) any Event of
Default; and (c) expressly covenants and agrees never to institute or cause to
be instituted or continue prosecution of any suit or other form of action or
proceeding of any kind or nature whatsoever against any Released Party by reason
of or in connection with any of the foregoing matters, claims or causes of
action.

 

 
3

--------------------------------------------------------------------------------

 

 

Section 6.     Acknowledgement of Indebtedness. As of June 28, 2016, the
Borrower acknowledges and agrees that the Borrower is indebted to Healthtronics
under the Promissory Notes in the aggregate principal amount of $5,372,743 plus
accrued and unpaid interest since March 31, 2015. The Borrower acknowledges and
agrees that it owes the amounts referred to above without defense, right of
offset, set off, or counterclaims.

 

Section 7.     Miscellaneous.

 

(a)     This Amendment may be executed in two or more counterparts, each of
which, when fully executed, shall be deemed an original; and all of said
counterparts taken together shall be deemed to constitute one and the same
Amendment. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or electronic transmission shall be effective as delivery
of a manually executed counterpart of this Amendment.

 

(b) THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE
RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAWS OF THE STATE OF DELAWARE,
WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.

 

[Signatures on Next Page]

 

 
4

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.

 

 

 

Borrower:

 

SANUWAVE, INC.

 

By:                               

Name:      Lisa E. Sundstrom               

Title:      Chief Financial Officer          

 

 

Parent:

 

SANUWAVE HEALTH, INC.

 

By:                               

Name:      Lisa E. Sundstrom               

Title:      Chief Financial Officer          

 

 

Subsidiary:

 

SANUWAVE SERVICES, LLC

 

By:                               

Name:      Lisa E. Sundstrom               

Title:      Chief Financial Officer          

 

 

Healthtronics:

 

HEALTHTRONICS, INC.

 

 

By:                               

Name:                               

Title:                               





 

 

 